Exhibit 10.17


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of May 15, 2020
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among DXC UK
International Operations Limited (f/k/a CSC Computer Sciences International
Operations Limited) (company number 7073279), a company incorporated in England
(“CSC”), DXC Technology Company, a Nevada corporation (“DXC”), the Lenders (as
defined below) party hereto and Lloyds Bank plc, as administrative agent (the
“Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    CSC, DXC, the lenders from time to time party thereto (the “Lenders”) and
the Agent are parties to the Credit Agreement dated as of October 12, 2018 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
(2)    Pursuant to Section 9.01, the parties hereto desire to amend the Credit
Agreement as set forth in Section 1 below.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Certain Amendments to Credit Agreement. The Credit Agreement is,
subject to the satisfaction of the conditions precedent set forth in Section 2,
hereby amended as follows:
(a)        Section 1.01 is amended to add the following definition:
“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt minus the aggregate amount of all cash and cash
equivalents on the balance sheet of the Company and its Subsidiaries as of such
date; provided that such cash and cash equivalents do not appear (and in
accordance with GAAP would not be required to appear) as “restricted” on the
consolidated balance sheet of the Company and its Subsidiaries.
(b)        Section 5.02(c)(ii) is amended in its entirety as follows:
“(ii) Consolidated Total Net Debt to Consolidated EBITDA Ratio. The Company will
not permit at the end of any quarterly financial reporting period the ratio of
Consolidated Total Net Debt as of the last day of such quarterly financial
reporting period to Consolidated EBITDA for the period of four consecutive
fiscal quarters ending on the last day of such quarterly financial reporting
period, taken as a single period, to exceed (A) on or prior to April 1, 2021,
3.00 to 1.00, and (B) after April 1, 2021, 2.25 to 1.00.



SECTION 2.    Conditions to Effectiveness. The Amendment shall become effective
on the first date (the “Amendment Effective Date”) on which:
(a)        the Agent shall have received counterparts hereof executed by CSC,
DXC and the Majority Lenders or, as to any Lender, evidence satisfactory to the
Agent that such Lender has executed this Amendment; and
(b)        the Agent shall have received, for the ratable account of each Lender
that has executed and delivered a counterpart hereof to the Agent, a consent fee
in an amount equal to 0.075% of the aggregate Advances of such Lender.
SECTION 3.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)     On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in any other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
(b)        The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 4.    Costs and Expenses. CSC agrees to pay promptly on demand all
reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 6.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of England.
[Remainder of Page Intentionally Left Blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




DXC UK INTERNATIONAL OPERATIONS LIMITED, a company incorporated in England, as
the Borrower


By: _/s/ Sara de la Harpe_______________
Name: Sara de la Harpe
Title:     Director, International Tax Operations


DXC TECHNOLOGY COMPANY, a Nevada corporation


By: _/s/ Ceyhun Cetin _______________
Name:     Ceyhun Cetin
Title:    Vice President and Treasurer
        

LLOYDS BANK PLC, as Agent




By: _/s/ Jennifer Espiner_______
Name:     Jennifer Espiner
Title:    Associate Director, Agency
        

LLOYDS BANK PLC, as Lender
By: _/s/ Linda Koi ______________
Name: Linda Koi
Title:    Associate Director


CITIBANK, N.A., as Lender
By: _/s/ Susan Olsen______________
Name:     Susan Olsen
Title:    Vice President


BANK OF AMERICA, N.A., as Lender
By: _/s/ Arti Dighe ______________
Name:     Arti Dighe
Title:    Director


MIZUHO BANK, LTD., as Lender
By: _/s/ Tracy Rahn _____________
Name:     Tracy Rahn
Title:    Executive Director


MUFG Bank, Ltd., as Lender
By: _/s/ Lillian Kim ______________
Name:     Lillian Kim
Title:    Director


THE BANK OF NOVA SCOTIA, as Lender
By: _/s/ Jason Rinne _______________
Name:     Jason Rinne
Title:     Director


ROYAL BANK OF CANADA, as Lender
By: _/s/ Theodore Brown _____________
Name:     Theodore Brown
Title:     Authorized Signatory




1
    

